PER CURIAM.
Appellant was charged with the offenses of unlawful possession of marijuana and barbiturates. He waived trial by jury, was tried, and convicted of both counts by the Criminal Court of Record of Dade County.
He seeks reversal of his convictions and sentences on the grounds that the evidence *532was insufficient to convict him of the offenses charged. We have carefully considered the briefs, and arguments of counsel in the light of the record on appeal and have concluded that there was sufficient competent evidence before the court to support the convictions and that no reversible error has been made to appear. Therefore, the judgment and sentence are affirmed.
Affirmed.